Case 1:20-cv-00520-PLM-RSK ECF No. 13 filed 06/10/20 PageID.57 Page 1 of 1

                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


ATTORNEY GENERAL EX. REL THE
PEOPLE OF THE STATE OF MICHIGAN,
et al.,

          Plaintiffs,                       Case No. 1:20−cv−520

   v.                                       Hon. Paul L. Maloney

LEE MUELLER, et al.,

          Defendants.
                                       /

                  NOTICE REGARDING ASSIGNMENT OF CASE
      NOTICE is hereby given that the above−captioned case was removed
from State of Michigan − 30th Judicial Circuit Court, and filed in this court on
June 5, 2020 . The case has been assigned to Paul L. Maloney .



                                       CLERK OF COURT

Dated: June 10, 2020             By:    /s/ N. Stimec
                                       Deputy Clerk
